                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

MICHAEL RAY KING
ADC #161847                                                                          PLAINTIFF

VS.                               5:19-CV-00235-BRW-JJV

TURNTINE, Nurse,
Dub Brassell Detention Center, et al.                                            DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 24th day of January, 2020.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
